Exhibit 10.6EXECUTION VERSION REGISTRATION RIGHTS AGREEMENTby and amongRLJ Entertainment, Inc.,andDIGITAL ENTERTAINMENT HOLDINGS LLCDated as of October 14, 2016 TABLE OF CONTENTS Page Section 1.Definitions1 Section 2.Shelf Registration4 Section 3.Demand Registrations5 Section 4.Inclusion of Other Securities; Priority6 Section 5.Piggyback Registrations7 Section 6.Holdback Agreements8 Section 7.Suspensions9 Section 8.Registration Procedures10 Section 9.Participation in Underwritten Offerings14 Section 10.Registration Expenses14 Section 11.Indemnification; Contribution15 Section 12.Rule 144 Compliance18 Section 13.Miscellaneous18 Exhibit AForm of Counterpart THIS REGISTRATION RIGHTS AGREEMENT is made and entered into as of October 14, 2016 by and among RLJ Entertainment, Inc., a Nevada corporation (the “Company”), Digital Entertainment Holdings LLC, a Delaware limited liability company (the “Investor”) and any transferee that becomes a party to this Agreement by executing and delivering a counterpart to this Agreement in the form attached hereto as Exhibit A.
